UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1172


KIMBERLY WADDELL,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:17-cv-03030-DCN)


Submitted: December 30, 2019                                      Decided: January 13, 2020


Before NIEMEYER and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa, Wisconsin, for
Appellant. Sherri A. Lydon, United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina; Eric Kressman, Regional Chief Counsel,
Thomas Moshang, III, Supervisory Attorney, Peter Colonna-Romano, Special Assistant
United States Attorney, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly Waddell appeals the district court’s order adopting the magistrate judge’s

recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Waddell’s

application for disability insurance benefits. “In social security proceedings, a court of

appeals applies the same standard of review as does the district court. That is, a reviewing

court must uphold the determination when an ALJ has applied correct legal standards and

the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (citation and internal quotation marks

omitted). “Substantial evidence is that which a reasonable mind might accept as adequate

to support a conclusion. It consists of more than a mere scintilla of evidence but may be

less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation

and internal quotation marks omitted). “In reviewing for substantial evidence, we do not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute

our judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the

ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and

internal quotation marks omitted).

       We have reviewed the record and perceive no reversible error. Our recent decision

in Lawrence v. Saul, 941 F.3d 140, 142-45 (4th Cir. 2019), forecloses Waddell’s claim that

there was an apparent conflict between her residual functional capacity as determined by

the ALJ and the Reasoning Level 2 jobs identified by the vocational expert. The ALJ

applied the correct legal standards in evaluating Waddell’s claim for benefits, and the

                                              2
ALJ’s factual findings are supported by substantial evidence. Accordingly, we affirm the

district court’s judgment upholding the denial of benefits. See Waddell v. Comm’r of Soc.

Sec. Admin., No. 0:17-cv-03030-DCN (D.S.C. Jan. 15, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3